Title: Thomas Pinckney to John Armstrong, 24 November 1813
From: Pinckney, Thomas
To: Armstrong, John


        
          Sir,
          Augusta 24th November 1813.
        
        I have employed this morning in researches with a view to the arrangement of our financial concerns in this quarter, the want whereof appears to have kept inactive three thousand of the Militia of this State, more than two months while provided and to be paid by the United States, & if not remedied may defeat the views of Government in this Expedition. The result of my enquiries has been a conviction that the most advantageous way in which Government can supply Funds for this Expedition would be to send in Waggons specie (a certain portion whereof to be in fine gold (not spanish) to be deposited in the Banks of this place. The Expense would not exceed (if it were all silver) more than one & a quarter per Cent, and this small expense would be reduced in proportion to the quantity of Gold sent. The small sums arising from the late loan contracted for at this place, which will be at the disposal of the Treasury, might be appropriated to this use, without any expense, but they will form but a small proportion of the aggregate expenditure.
        I have requested the favor of Mr. Cumming the President of the Bank of Augusta to state to me in writing his Ideas of the best mode of providing funds for the expenditure of this Expedition, which when received shall be forwarded to you. I have the honor to be very respectfully Sir Your most obedient Servant
        
          Thomas Pinckney
        
      